

117 SRES 117 ATS: Expressing support for the full implementation of the Good Friday Agreement, or the Belfast Agreement, and subsequent agreements and arrangements for implementation to support peace on the island of Ireland. 
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 117IN THE SENATE OF THE UNITED STATESMarch 16, 2021Mr. Menendez (for himself, Ms. Collins, Mr. Murphy, Mr. Leahy, Mr. Markey, Mr. Coons, Mr. Durbin, Mr. Schumer, Ms. Cantwell, Mr. Casey, Mr. Booker, Mr. Kaine, Mrs. Shaheen, Mr. Cardin, Mr. Reed, Mr. Brown, and Mrs. Gillibrand) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 24, 2021Reported by Mr. Menendez, with an amendment and an amendment to the preambleMay 17, 2021Committee discharged; considered, amended, and agreed to with an amended preambleRESOLUTIONExpressing support for the full implementation of the Good Friday Agreement, or the Belfast Agreement, and subsequent agreements and arrangements for implementation to support peace on the island of Ireland. Whereas, on April 10, 1998, the Government of Ireland and the Government of the United Kingdom signed the Good Friday Agreement, also known as the Belfast Agreement;Whereas the goals of the Good Friday Agreement were to bring a new era of devolved government and democracy to Northern Ireland, end violence, and ensure peace for the people of the island of Ireland;Whereas the successful negotiation of the Good Friday Agreement stands as a historic and groundbreaking success that has proven critical to the decades of relative peace that have followed;Whereas the return to power sharing in 2020 after the collapse of power-sharing institutions in 2017 creates new opportunities for strengthening peace and reconciliation in Northern Ireland;Whereas the agreement between the United Kingdom and the European Union on the withdrawal of the United Kingdom from the European Union, and the protocol to that agreement on Northern Ireland preserving an open border on the island of Ireland (in this preamble referred to as the Northern Ireland Protocol), are intended to protect the peace forged under the Good Friday Agreement;Whereas, despite the historic progress of the Good Friday Agreement and subsequent agreements, including the Stormont House Agreement agreed to in December 2014, important issues remain unresolved in Northern Ireland, including the passage of a Bill of Rights, securing justice for all victims of violence, including violence by state and non-state actors, and reducing sectarian divisions and promoting reconciliation;Whereas section 6 of the Good Friday Agreement (Rights, Safeguards and Equality of Opportunity) recognizes the importance of respect, understanding and tolerance in relation to linguistic diversity as part of the cultural wealth of the island of Ireland and declares the Government of the United Kingdom will seek ways to encourage the use of and education in the Irish language and provide opportunities for Irish language arts; Whereas the reintroduction of barriers, checkpoints, or personnel on the island of Ireland, also known as a hard border, including through the invocation of Article 16 of the Northern Ireland Protocol, would threaten the successes of the Good Friday Agreement; Whereas the United States Congress played a prominent role in support of negotiations of the Good Friday Agreement and has taken a leading role in promoting peace on the island of Ireland more broadly;Whereas the United States Congress stands steadfastly committed to supporting the peaceful resolution of any and all political challenges in Northern Ireland; andWhereas the United States has a Special Relationship with the United Kingdom, including partnership on trade and economic issues: Now, therefore, be itThat the Senate—(1)urges the United Kingdom and the European Union to support peace on the island of Ireland and the principles, objectives, and commitments of the Good Friday Agreement, also known as the Belfast Agreement;(2)expresses support for the full implementation of the Good Friday Agreement and subsequent agreements, including the Stormont House Agreement agreed to in December 2014, as well as the protocol on Northern Ireland to the agreement on the withdrawal of the United Kingdom from the European Union (in this resolution referred to as the Northern Ireland Protocol);(3)congratulates all parties in Northern Ireland for the return in January 2020 to a power-sharing agreement;(4)urges all parties in Northern Ireland to work collectively to ensure the implementation of all commitments of the Good Friday Agreement and subsequent agreements so that all of the institutions of the Good Friday Agreement can operate successfully and sustainably and that ongoing political challenges can be overcome;(5)calls for continuing attention and action to resolve the injustices of past violence, including violence by state and non-state actors;(6)supports the passage of a Bill of Rights for Northern Ireland and the right of all the people on the island of Ireland to self-determine their future as provided for in the Good Friday Agreement;(7)encourages renewed attention to educational and cultural efforts that will ensure the rich language, literature, and arts of Northern Ireland endure and are not diminished;(8)expresses support for the Northern Ireland Protocol and its full implementation, which ensures through international agreement that no hard border will be reintroduced on the island of Ireland; and(9)greatly values the close relationships the United States shares with both the United Kingdom and the Republic of Ireland; and(10)will take into account, as relevant, conditions requiring that obligations under the Good Friday Agreement be met as the United States seeks to negotiate a mutually advantageous and comprehensive trade agreement between the United States and the United Kingdom.